Per Curiam:
This is a motion for a reargument of an appeal to this court from an order of the Trial Term setting aside a verdict and ordering a new trial in an action for malicious prosecution. There is no ground for a reargument. This court, upon mature deliberation and discussion, affirmed the order appealed .from by a vote of three to two. The affirmance by this court without an opinion of an order of the trial court, made in the exercise of its discretion, setting aside the verdict of a jury, is not to be taken as an approval in any degree of the expression by the trial court of its views in colloquy with counsel. All that is determined is that this court has declined to reverse an order made in the discretion of the Trial Term directing a new trial, upon which new trial all the issues are to be presented de novo to another jury. The motion is denied, with ten dollars costs. Present — Ingraham, McLaughlin, Laughlin, Clarke and Houghton, JJ. Motion denied, with ten dollars costs.